DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nukada et al (US 20180244886)
Nukada teaches a process, where 20% aqueous dispersion comprising 100 g of Resin Particles  and 400 g of water of  added to a mixture of 9.59 g of p-phenylenediamine and 25.58 g of 3,3′,4,4′-biphenyltetracarboxylic dianhydride. After stirring, 25.0 g  of N-methylmorpholine (organic amine compound) and 25.0 g of N,N′-dimethylimidazolidinone (aprotic polar solvent) (meeting the limitations of claims 5-9 and 12) are slowly added. While the reaction temperature is maintained at 60° C, the mixture is dissolved and reacted with stirring for 24 hours to obtain Resin-Particle-Dispersed Polyimide Precursor Solution (PAA-2). The resulting particle size distribution has a single peak with an average particle size of 0.39 μm, demonstrating that the resin particles are well dispersed  (see Examples 1 and 2 at 0234 and  0235).
Nukada teaches that dimethylimidazolidinone can be equally replaced by dimethyl sulfoxide (DMSO)  (see 0074).
Therefore, it would have been obvious to  a person of ordinary skills in the art to equally use  dimethylimidazolidinone and dimethyl sulfoxide in Nukada’s composition, since it clearly indicated by the reference.
  Regarding claim 2 and 12, Nukada discloses that in order to inhibit the dissolution and swelling of the resin particles in the resin particle - dispersed polyimide precursor solution, the aprotic polar solvent may be present in an amount of 30 % by mass or less based on the total mass of the aqueous solvent (see 0098), meaning that water present at 70% wt. or more.

In reference to claims 3 and 4, Nukada discloses that the resin particles may be present in an amount of 20 to 600 parts by mass based on 100 parts by mass on a solid basis of the polyimide precursor in the polyimide precursor solution (see 0097).

Regarding claims 10 and 11, Nukada discloses polyacrylate particles (see 0081).

In reference to claims 13 and 14, Nukada discloses that the resin-particle-dispersed polyimide precursor solution is applied to the substrate to form a coating The coating is then dried to form a film containing the polyimide precursor and the resin particles. The film formed by this method has the resin particles buried therein. Before the film is heated to perform the resin particle removal treatment, the resin particle exposure treatment may be performed during the polyimide precursor imidization process or may be performed on the polyimide film after the completion of the imidization (i.e. after the imidization) (see 0177) .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-18 of U.S. Patent No. 10597505 in view of Specification of the US Patent above.

U.S 10597505 claims a polyimide precursor solution comprising: resin particles;  an aqueous solvent comprising water;  and a polyimide precursor, wherein the resin particles are formed of a resin selected from the group consisting of polyester resins, urethane resins, vinyl resins, etc. (see claim 1). 

 U.S 10597505 claims the solution further comprising an aprotic polar solvent in an amount of 5% to 300% by mass based on the mass, on a solid basis, of the polyimide precursor in the polyimide precursor solution (see claim 11). 

  U.S 10597505 fails to claim DMSO among aprotic solvents above. 
However, U.S 10597505  teaches that dimethylimidazolidinone can be equally replaced by dimethyl sulfoxide (DMSO)  (see Specification at 9:20).
Therefore, it would have been obvious to  a person of ordinary skills in the art to equally use  dimethylimidazolidinone and dimethyl sulfoxide in U.S 10597505 ’s composition, since it clearly indicated by the reference.


    U.S 10597505 claims the resin particles are present in the polyimide precursor solution in an amount of 20 to 600 parts by mass based on 100 parts by mass, on a solid basis, of the polyimide precursor (see claim 6). 

U.S 10597505 claims tertiary amine having a nitrogen-containing heterocyclic structure (see claims 8-10). 

 U.S 10597505 claims  a polyimide film obtained by applying the polyimide precursor solution to form a coating and heating the coating, wherein the polyimide film is further subjected to resin particle removal treatment (see claims 14-15). 


 
    
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765